 1

 2
                                  UNITED STATES DISTRICT CCOURT
 3

 4                                         DISTRICT OF NEVADA

 5

 6   SANDRA KAY MORELAND,                          ) Case No.: 3:16-CV-00530-RCJ-CBC
                                                   )
 7                                                 ) ORDER
                             Plaintiff,            )
 8                                                 )
     vs.                                           )
 9                                                 )
     NANCY A. BERRYHILL, Acting                    )
10                                                 )
     Commissioner of Social Security,              )
11                                                 )
                             Defendant.            )
12

13

14          Before the Court is the Report and Recommendation of United States Magistrate

15   Judge Carla Baldwin Carry (ECF No. 201) entered on December 4, 2018,
16
     recommending that the Court grant Plaintiff’s motion for judgment on the pleadings
17
     (ECF No. 12) and the case be remanded for further administrative proceedings, and the
18

19   Commissioner’s cross-motion to affirm (ECF No. 14) be denied. No objection to the

20   Report and Recommendation has been filled.
21
            This action was referred to Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
22
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the
23
     District of Nevada.
24

25          The Court has considered the pleadings and memoranda of the parties and other

26   relevant matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3.
27

28          1   Refers to Court’s docket number.



                                                      1
 1         IT IS HEREBY ORDERED that the Magistrate Judge’s Report and
 2
     Recommendation (ECF No. 20) entered on December 4, 2018, is ADOPTED and
 3
     ACCEPTED.
 4

 5
           IT IS FURTHER ORDERED that Plaintiff’s motion for judgment on the pleadings

 6   (ECF No. 12) is GRANTED.
 7         IT IS FURTHER ORDERED that Defendant’s cross-motion to affirm (ECF No.
 8
     14) is DENIED.
 9
           IT IS FURTHER ORDERED that the Clerk of the Court shall REVERSE and
10

11   REMAND to the commissioner of Social Security for further administrative proceedings

12   and close the case.
13
           IT IS SO ORDERED.
14
                                               Dated this 15th day of January, 2019.
15

16

17                                             ROBERT C. JONES
                                               Senior District Judge
18

19

20

21

22

23

24

25

26

27

28



                                                  2
